UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2474



GRACE PETRAL ANYIKE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-100-373)


Submitted:   June 22, 2005                 Decided:   August 22, 2005


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, PC, Washington, D.C., for
Petitioner.   Paul J. McNulty, United States Attorney, Joel E.
Wilson, Assistant United States Attorney, Norfolk, Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Grace Petral Anyike, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing her appeal from the immigration judge’s

order denying her applications for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT).

            Anyike challenges the immigration judge’s finding that

she failed to demonstrate that she filed her application within one

year of the date of her arrival in the United States.          See 8 U.S.C.

§ 1158(a)(2)(B) (2000).       We conclude that we lack jurisdiction to

review this determination pursuant to 8 U.S.C. § 1158(a)(3) (2000).

See Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th Cir. 2004)

(collecting cases).         Given this jurisdictional bar, we cannot

review the underlying merits of Anyike’s asylum claim.

            While we lack jurisdiction to consider the Board’s ruling

on the asylum claim, we retain jurisdiction to consider the denial

of Anyike’s requests for withholding of removal and protection

under the CAT.    See 8 C.F.R. § 1208.4(a) (2005).          “To qualify for

withholding of removal, a petitioner must show that [s]he faces a

clear probability of persecution because of h[er] race, religion,

nationality, membership in a particular social group, or political

opinion.”     Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002)

(citing INS v. Stevic, 467 U.S. 407, 430 (1994)).           To qualify for

protection    under   the   CAT,   a   petitioner   bears   the   burden   of


                                   - 2 -
demonstrating that “it is more likely than not that he or she would

be tortured if removed to the proposed country of removal.”             8

C.F.R. § 1208.16(c)(2) (2005).       Based on our review of the record,

we find that substantial evidence supports the Board’s finding that

Anyike failed to meet these standards.

          Accordingly,   we   deny    the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                 - 3 -